ELLIOTT, J.
This is a suit brought by St. Clair Bolin, husband of Mrs. Bertha Bolin and owner of the automobile driven by her, which was destroyed in a collision with R. A. Cuyler; the injuries sustained by her being the subject of a separate suit.
The case was consolidated with that of Mrs. Bertha Bolin and tried as one, the same note of testimony serving for the decision of both.
Mr. Bolin brought suit against R. A. Cuyler and Louisiana Power & Light Company to recover of them, in solido, $1,000 on account of the loss of his car and $50 on account of medical expenses, due to the in*130juries received in the collision hy Mrs. Bolin. The lower court rejected his demand, and he has appealed.
The right of Bolin to recover depends upon the same law and facts which governed in the suit brought by Mrs. Bertha Bolin v. Cuyler, . this .day decided, 18 La. App. 138, 136 So. 779. In that case we held that Mrs. Bolin was at fault for the loss of the car she was driving, as well as for the injuries, she received in the collision. For .the reasons stated in that case the judgment of the lower court rejecting the demand of the plaintiff herein was correct.